IN THE SUPREME COURT OF THE STATE OF NEVADA


                ERIC THOMAS MESI, AN                                    No. 83611
                INDIVIDUAL,
                                  Appellant,
                             vs.
                PENNYMAC LOAN SERVICES, LLC,
                                                                        - FILED
                                  Respondent.
                                                                            JAN 0 6 2022




                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from a district court order declaring
                appellant a vexatious litigant and dismissing his verified complaint for
                unlawful detainer as rogue, improper, and frivolous. Eighth Judicial
                District Court, Clark County; Crystal Eller, Judge.
                            Review of the documents before this court reveals a
                jurisdictional defect. The underlying matter was commenced when
                respondent filed a complaint against appellant. That matter is still being
                litigated below. Thus, it does not appear that the challenged order is
                appealable as a final judgment under NRAP 3A(b)(1) because respondent's
                claims remain pending in the district court. See Lee v. GNLV Corp., 116
                Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining a final judgment as "one
                that disposes of all the issues presented in the case, and leaves nothing for
                the future consideration of the court, except for post-judgment issues such
                as attorney's fees and coste). It also does not appear that any other statute
                or court rule provides for an appeal from the challenged order. See Brown
                u. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851 (2013) (this
                court "may only consider appeals authorized by statute or court rule"); Peck
SUPREME COURT
     OF
                v. Crouser, 129 Nev. 120, 295 P.3d 586 (2013) (providing that vexatious
   NEVADA
                  litigant orders are not independently appealable); Consol. Generator-Nev.,
                  Inc. v. Cummins Engine Co. 114 Nev. 1304, 1312, 971 P.2d 1251, 1256
                  (1998) (providing that interlocutory orders are not independently
                  appealable). This court lacks jurisdiction and
                              ORDERS this appeal DISMISSED.



                                                                   , J.
                                          Hardesty




                  Stiglich                                   Herndon




                  cc:   Hon. Crystal Eller, District Judge
                        Eric Thomas Mesi
                        Akerman LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


  I947A 4513025
                                                       2